Citation Nr: 0404397	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating for degenerative 
joint disease of the lumbosacral spine.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 pre-service separation 
rating decision of a Regional Office of the Department of 
Veterans Affairs, which awarded the veteran service 
connection, with a noncompensable initial rating, for 
degenerative joint disease of the lumbar spine, effective 
from February 1, 2001.  In February 2001, she responded with 
a Notice of Disagreement regarding the assigned 
noncompensable initial rating for her degenerative joint 
disease of the lumbar spine.  A Statement of the Case was 
sent to her in March 2002, and she responded by filing a 
March 2002 VA Form 9, perfecting her appeal.  

During the course of this appeal, the veteran was awarded, by 
an October 2003 rating decision, a 10 percent rating, 
effective from February 1, 2001, for her low back disability.  
She was also awarded a 20 percent rating for the same 
disability, effective from May 25, 2002.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit her appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Prior to May 25, 2002, the veteran's degenerative joint 
disease of the lumbosacral spine was characterized by pain, 
full range of motion, and anterior spurring along the lumbar 
spine, verified by X-ray.  

3.  Subsequent to May 25, 2002, the veteran's degenerative 
joint disease of the lumbosacral spine was characterized by 
pain and some limitation of motion.  




CONCLUSION OF LAW

The criteria for the award of an initial rating for 
degenerative joint disease of the lumbosacral spine, in 
excess of 10 percent for a period prior to May 25, 2002, and 
in excess of 20 percent rating thereafter, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2003); 68 Fed. Reg. 51454-58 (August 27, 2003)(to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
initiation of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 2002 
Statement of the Case, and the various Supplemental 
Statements of the Case, she has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that she must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Gainesville, FL, and 
these records were obtained.  Private medical records have 
been obtained from the Hyde Park Medical Center.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Finally, she has been afforded a recent VA medical 
examination in conjunction with her claim; for these reasons, 
her appeal is ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was informed by a 
March 2001 VA letter of the evidence that was necessary to 
substantiate her claim.  The appellant has had over a year 
since this document was issued to submit additional evidence, 
and she in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve her interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[No. 01-944 (U.S. Vet. App. Jan. 13, 2004)], in which the 
Court held that 38 U.S.C.A. § 5103(a) requires the VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal in December 2000, subsequent to the passage of the 
VCAA and the modifications to 38 U.S.C. § 5103(a) therein.  
Subsequent to that initial decision, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that she must supply and 
the evidence that the VA would attempt to obtain, as has 
already been discussed above.  Finally, the veteran's claim 
was reconsidered in October 2003 in light of the additional 
development performed subsequent to December 2000.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard, supra; see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (holding that 
the Court must take due account of the 38 U.S.C.A. § 7261(b) 
rule of prejudicial error when considering VA compliance with 
the VCAA).  

The veteran seeks an increased initial rating for her 
degenerative joint disease of the lumbosacral spine.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's degenerative joint disease has been rated under 
Diagnostic Code 5295, for lumbosacral strain.  The diagnostic 
criteria for the evaluation of spinal disabilities were 
recently modified.  See 68 Fed. Reg. 51454-58 (August 27, 
2003)(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  A 40 
percent rating was the maximum schedular rating available 
under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  

Subsequently, under the revised criteria for spinal 
disabilities, a 10 percent rating will be assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating will be assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating will be 
assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the thoracolumbar 
spine 30º or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

The veteran underwent a military medical examination in 
October 2000, prior to her January 2001 service separation.  
A history of low back pain was reported following a 1996 fall 
aboard a naval vessel.  In May 1998, the veteran's back 
injury was aggravated by a motor vehicle accident.  Since 
then, she has had medication, physical therapy, and private 
chiropractic care for this disability; no surgery of the low 
back was reported.  On physical examination, her spine was 
straight, without deformities.  No limitation of motion was 
noted.  Straight leg raising tests were normal bilaterally at 
90º.  No neurological or motor strength deficits were 
reported.  X-rays of the lumbosacral spine revealed anterior 
spurring along the lumbar spine.  Degenerative joint disease 
of the lumbar spine was diagnosed, and this disability was 
noted to be permanent, progressive, and likely requiring 
future treatment.  

A VA orthopedic examination was afforded the veteran in May 
2002.  She reported recurrent low back pain and stiffness 
since service separation.  Occasionally she experienced 
episodic increases in her stiffness which result in some 
additional limitation of motion and which require intense 
stretching.  These episodes usually resolved after a few 
hours.  She reported missing no work due to her low back 
disability.  On physical examination, she had forward flexion 
to 60º, extension to 30º, lateral flexion to 20º bilaterally, 
and lateral rotation to 18º bilaterally.  No pain with motion 
was reported.  Muscle strength was 5/5, and no neurological 
deficits were noted.  She was without fixed deformities, 
postural abnormalities, or muscle spasms of the low back.  
Sensation was intact.  Reflexes were 1+ in the lower 
extremities, and her gait was within normal limits.  

The veteran underwent private treatment of her back at the 
Hyde Park Medical Center beginning in April 1999.  On initial 
physical examination, she had no motor loss or sensory 
deficits in the lower extremities.  The musculature of the 
lumbosacral spine was both tender and spastic.  Straight leg 
raising tests were negative bilaterally to 90º.  Flexion, 
extension, and bilateral flexion of the thoracolumbar spine 
were all described as "mildly restricted" and with pain.  
Only bilateral rotation was full and pain free.  April 1999 
x-rays of the veteran's lumbosacral spine revealed rotational 
malpositions of several vertebra, along with mild idiopathic 
scoliosis.  Some disk space narrowing was also observed.  
Based on these findings, the veteran was seen thereafter for 
numerous chiropractic treatments over a six-month period.  
She responded favorably to treatment, but continued to 
experience low back pain.  

After a complete review of the record, the Board finds that a 
preponderance of the evidence is against an initial rating in 
excess of 10 percent prior to May 25, 2002, and in excess of 
20 percent thereafter.  In reaching this determination, the 
Board has considered both the old and revised rating criteria 
for spinal disabilities.  

Considering first the period prior to May 25, 2002, the 
veteran did not display muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion, as would 
warrant a 20 percent rating under the old criteria for a 
lumbosacral strain.  While her private medical records 
revealed tenderness and muscle spasm of the lumbar spine on 
initial examination in April 1999, she responded favorably to 
subsequent medical treatment.  By the time of her October 
2000 military medical examination, she had no limitation of 
motion of the lumbosacral spine, and straight leg raising was 
negative bilaterally.  Additionally, no neurological or motor 
deficits were noted.  Thus, for the period from February 1, 
2001 to May 25, 2002, the preponderance of the evidence is 
against a 20 percent rating under the prior rating criteria 
for a lumbosacral strain.  Because the regulatory changes for 
spinal disabilities were not made effective until September 
26, 2003, the revised criteria need not be considered for the 
period prior to May 25, 2002.  Pursuant to the Fenderson 
holding, the Board has considered the possibility of 
assigning a staged initial rating, but finds the 
preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the entire time period 
under consideration.  

As is noted above, a 20 percent rating was awarded for the 
period subsequent to May 25, 2002.  However, the medical 
evidence is against a disability rating in excess of 20 
percent for this period.  Neither private nor VA examiners 
have characterized the veteran's low back disability as 
severe, and a positive Goldthwaite's sign has not been 
demonstrated.  Her forward flexion is not markedly limited, 
as she exhibited forward flexion to 60º on examination in May 
2002, albeit with forward flexion further limited to 45º 
during occasional flare-ups, according to the veteran.  
Likewise, she had lateral flexion to 20º bilaterally and 
rotation to 18º bilaterally, suggesting she continued to have 
lateral motion of the lumbosacral spine.  Finally, all 
examination reports of record have been negative for abnormal 
mobility with forced motion.  Overall, the preponderance of 
the evidence is against a 40 percent disability rating under 
Diagnostic Code 5295.  

Pursuant to the Court's Karnas holding, the revised criteria 
for the evaluation of spinal disabilities must also be 
considered.  As is noted above, forward flexion of the 
thoracolumbar spine limited to 30º or less or, favorable 
ankylosis of the entire thoracolumbar spine will warrant a 
40 percent evaluation.  However, at no time of record has 
the veteran been restricted to 30º or less of forward 
flexion, and no examiner has suggested her limitation of 
motion of the lumbar spine equates to favorable ankylosis.  
Therefore, a 40 percent evaluation is not warranted under 
the revised criteria for spinal disabilities.  

Other diagnostic criteria for disabilities of the lumbosacral 
spine must also be considered by the Board.  Diagnostic Code 
5292, for limitation of motion of the lumbosacral spine, 
provided for a 10 percent disability rating for slight 
limitation of motion, 20 percent for moderate limitation of 
motion, and 40 percent for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  However, a 
40 percent rating is not warranted under these criteria for 
the veteran's disability of the lumbosacral spine.  

Although the veteran's lumbosacral spine has been examined on 
several occasions during the pendency of this appeal, she has 
exhibited forward flexion of no worse than 60º, except during 
occasional flare-ups, which result in forward flexion limited 
to 45º.  Normal forward flexion is defined as forward flexion 
to 90º.  See 68 Fed. Reg. 51454-58 (August 27, 2003)(to be 
codified at 38 C.F.R. § 4.71a, Plate V).  Likewise, she has 
exhibited backward extension to 30º, which constitutes full 
extension of the thoracolumbar spine.  She has lateral 
flexion to 20º bilaterally, and lateral rotation to 18º 
bilaterally; lateral flexion and rotation are normally to 
30º.  Thus, the veteran has range of motion within half the 
normal range or better for all fields of the low back.  
Overall, the preponderance of the evidence is against a 
finding of severe limitation of motion, for which a 40 
percent rating would be assignable under Diagnostic Code 
5292, prior to the aforementioned regulatory revisions.  

Also weighed by the Board were the provisions of 38 C.F.R. 
§ 4.40 regarding proper consideration to be given the effects 
of pain in assigning a disability rating, as well as the 
provisions of 38 C.F.R. § 4.45 and the Court's holding in 
DeLuca, noted above.  However, there is no evidence in the 
present case that there is any weakness, excess fatigability, 
or incoordination due to "flare-ups" of the service-connected 
back disability which would warrant increased compensation.  
The May 2002 VA examination found no evidence of additional 
functional impairment due to such factors as pain, weakness, 
fatigability, incoordination, or pain on movement.  As such, 
an increased rating under 38 C.F.R. §§ 4.40, 4.45, or the 
holding in DeLuca is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's degenerative joint disease of the 
lumbosacral spine has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  On her most recent examination 
report, she claimed no missed days of work due to her low 
back disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that her service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of evidence is against an initial 
rating in excess of 10 percent prior to May 25, 2002, and in 
excess of 20 percent thereafter.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating for a lumbar 
spine disorder, in excess of 10 percent prior to May 25, 
2002, and in excess of 20 percent thereafter, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



